UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended February 28, 2011 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-18105 VASOMEDICAL, INC. (Exact name of registrant as specified in its charter) Delaware 11-2871434 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 180 Linden Ave., Westbury, New York 11590 (Address of principal executive offices) Registrant’s Telephone Number (516) 997-4600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large Accelerated Filer [] Accelerated Filer[] Non-Accelerated Filer[] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No[X] Number of Shares Outstanding of Common Stock, $.001 Par Value, at April 8, 2011 -115,016,131 Page 1 Vasomedical, Inc. and Subsidiaries INDEX PART I – FINANCIAL INFORMATION 3 ITEM 1 - FINANCIAL STATEMENTS (unaudited) 3 CONSOLIDATED CONDENSED BALANCE SHEETS as of February 28, 2011 and May 31, 2010 3 CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS for the Three and Nine Months Ended February 28, 2011 and February 28, 2010 4 CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS for the Nine Months Ended February 28, 2011 and February 28, 2010 5 NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 6 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 4 - CONTROLS AND PROCEDURES 25 PART II - OTHER INFORMATION 26 ITEM 6 – EXHIBITS: 26 Page 2 ITEM 1 - FINANCIAL STATEMENTS Vasomedical, Inc. and Subsidiaries CONSOLIDATED CONDENSED BALANCE SHEETS February 28, 2011 May 31, 2010 ASSETS (unaudited) (audited) CURRENT ASSETS Cash and cash equivalents $ $ Short-term investment Accounts and other receivables, net of an allowance for doubtful accounts and commission adjustments of$1,437,858 at February 28, 2011, and $146,961 at May 31, 2010 Inventories, net Financing receivables, net - Deferred commission expense - Other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $1,638,910 at February 28, 2011, and $1,612,098 at May 31, 2010 DEFERRED DISTRIBUTOR COSTS, net of accumulated amortization of $433,006 at February 28, 2011, and $338,818 at May 31, 2010 FINANCING RECEIVABLES, net - OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued commissions Accrued expenses and other liabilities Sales tax payable Deferred revenue - current portion Deferred gain on sale-leaseback of building - current portion Accrued professional fees Trade payable due to related party Notes payable - Total current liabilities LONG-TERM LIABILITIES Notes payable - Deferred revenue Accrued rent expense Deferred gain on sale-leaseback of building Other long-term liabilities Total long-term liabilities COMMITMENTS AND CONTINGENCIES (NOTE N) STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 1,000,000 shares authorized; 314,649 issued and outstanding at February 28, 2011 - Common stock, $.001 par value; 250,000,000 shares authorized; 111,816,131 shares at February 28, 2011 and110,271,113 at May 31, 2010issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. Page 3 Vasomedical, Inc. and Subsidiaries CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Nine months ended February 28, Three months ended February 28, Revenues Equipment sales $ Equipment rentals and services Commissions - - Total revenues Cost of revenues Cost of sales, equipment Cost of equipment rentals and services Cost of commissions - - Total cost of revenues Gross profit Operating expenses Selling, general and administrative Research and development Total operating expenses Operating income/(loss) Other income/(expenses) Interest and financing costs ) - ) - Interest and other income, net ) Amortization of deferred gain on - sale-leaseback of building Total other income, net Income/(loss) before income taxes ) ) ) Income tax benefit/(expense), net ) ) Net income/(loss) Preferred stock dividends ) - ) - Net income/(loss) applicable to common stockholders $ ) $ ) $ $ ) Earnings/(loss) per common share - basic $ ) $ ) $ $ ) - diluted $ ) $ ) $ $ ) Weighted average common shares outstanding - basic - diluted The accompanying notes are an integral part of these consolidated condensed financial statements. Page 4 Vasomedical, Inc. and Subsidiaries CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Nine months endedFebruary 28, Cash flows used in operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization of property and equipment Amortization of deferred gain on sale-leaseback of building ) ) Provision for/(recovery of) doubtful accounts and commission adjustments ) Amortization of deferred distributor costs Share-based compensation Changes in operating assets and liabilities: Accounts and other receivables ) ) Inventories, net ) Financing receivables, net ) - Deferred commission expense ) - Other current assets ) Other assets ) - Accounts payable Accrued commissions Accrued expenses and otherliabilities ) Sales tax payable ) Deferred revenue ) Accrued professional fees ) Trade payable due to related party ) Accrued rent expense ) Other long-term liabilities - Net cash used in operating activities ) ) Cash flows provided by (used in) investing activities Purchases of property and equipment ) ) Purchases of short-term investments ) ) Redemption of short-term investments - Net cash provided by (used in) investing activities ) Cash flows provided by financing activities Issuance of note payable - Repayment of note payable ) - Proceeds from preferred stock issuance - Net cash provided by financing activities - NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH INFORMATION Interest paid $
